Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-30-2005

Lacko v. Brennan
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-1279




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Lacko v. Brennan" (2005). 2005 Decisions. Paper 1413.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1413


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                    NOT PRECEDENTIAL

           UNITED STATES COURT OF APPEALS
                FOR THE THIRD CIRCUIT


                         No. 04-1279


                     JAMES E. LACKO,

                                    Appellant

                               v.

           JOSEPH P. BRENNAN; B.V. HYLER;
       MARTY D. HUDSON; MICHAEL H. HOLLAND,
               in their capacity as trustees of the
            United Mine Workers of America 1974
        Pension Trust; UNITED MINE WORKERS OF
       AMERICA 1974 PENSION PLAN AND TRUST


          Appeal from the United States District Court
           for the Western District of Pennsylvania
             (D.C. Civil Action No. 03-cv-00985)
          District Judge: Honorable Arthur J. Schwab


          Submitted Under Third Circuit LAR 34.1(a)
                      March 10, 2005


Before: SCIRICA, Chief Judge, ROTH and AMBRO, Circuit Judges

                (Opinion filed: March 30, 2005)




                          OPINION
AMBRO, Circuit Judge

       James Lacko appeals from the District Court’s grant of summary judgment, which

upheld the decision of an arbitrator denying Lacko a certain type of pension benefit, in

favor of the Trustees of the United Mine Workers of America 1974 Pension Plan. For the

reasons stated in the arbitrator’s excellent decision in every respect (depth, organization,

and rationale), we affirm the District Court’s determination.




                                              2